DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 06/08/2022 has been entered. Claims 16-19, 22, and 31-41 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	The rejection of claim 17 under 35 U.S.C. 112(b) as set forth in the previous Office action is withdrawn in light of the amendment of 06/08/2022, which amended claim 17 to recite that the 16S rRNA sequences have the recited similarities to the recited SEQ ID numbers.
	The rejections of the claims under 35 U.S.C. 101 and 103 as set forth in the previous Office action are withdrawn in light of the amendment of 06/08/2022, which amended claim 16 to recite that the claimed synthetic microbial consortium produces an increased amount of SCFA when grown together relative to the summed amount of SCFA produced by an equivalent amount of each distinct microbe grown in isolation under the same conditions. This recited synergism is a markedly different property that distinguishes the claimed consortium from the isolated naturally-occurring microbial strains and is also not taught in the prior art of record.

Information Disclosure Statement
	The eight-page information disclosure statement beginning with Patnode filed 10/26/2020 and the information disclosure statement filed 06/08/2022 have been received and considered.

Claim Interpretation
	Claim 16 is drawn to a composition. Claim 22 depends from claim 16 and recites that the composition of claim 16 “is grown” under certain conditions and that SCFA production “is measured” using particular techniques. These limitations appear to recite product-by-process language that seeks to limit the structure of the composition of claim 16 by reciting the conditions under which the composition was produced or under which the SCFA produced by the composition of claim 16 were measured. Product-by-process limitations are limited only to the structure implied by the recited steps, not to the specific manipulations of the steps themselves. See MPEP § 2113. As such, any prior art consortium that meets the structural requirements of claim 16 and could have been produced by in vitro growth and has SCFA production that could have been measured by gas chromatography will be interpreted to read on claim 22, regardless of whether the prior art specifically recites these steps.
	Claims 34-36 and 39 recite effects that the claimed microbial consortium has upon administration to a subject. The Examiner notes that the claims are drawn to a composition, not to a method of administration. As such, any prior art composition that meets the structural limitations of claim 16 and would be capable of providing the effects recited in claims 34-36 and 39 would read on claims 34-36 and 39, even if the prior art does not directly teach that the effects are provided. The Examiner further notes that claims 34-36 and 39 do not recite any level of improvement in the various markers, merely that the markers are improved. As such, the ability of a prior art microbial consortium to provide any level of improvement in the recited markers will be sufficient to read on the claims. Regarding the effects produced by microbes on markers such as bone mineral density as recited in instant claims 34-36 and 39, the instant specification indicates that SCFA appear to be a major mediator of the beneficial effects induced by the gut microbiome, that increased SCFA production has been shown to improve BMD in OVX mice, and that an increase in genes related to SCFA biosynthesis may partially explain the increased BMD shown in the examples in the instant specification (page 92, paragraphs 00328 and 00329). In addition, the instant specification indicates that vitamin K2 affects the proliferation and differentiation of osteoblasts, leading to increased osteoblast activity and bone matrix production, and inhibits the expression of RANKL (page 24, paragraph 00146). As such, any prior art consortium that has the structural characteristics of claim 16 (i.e., SCFA production and genes involved in biosynthetic pathways for producing vitamin K2) will be interpreted as having the functional properties recited in claims 34-36 and 39, especially given that claims 34-36 and 39 do not recite any degree of improvement in the various markers.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19, 22, and 31-41 are newly rejected as necessitated by amendment under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus (MPEP § 2163).  Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gosteli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d at 1012, 10 USPQ2d at 1618.  

These factors are discussed below:

(1) Level of skill or knowledge in the art:
The level of skill in the art is high.

(2) Partial structure:
The medical food composition of claim 16 contains a synthetic microbial consortium that contains certain cell numbers of a Pseudomonas species, a Leuconostoc mesenteroides species, a Lactobacillus brevis species, a Lactobacillus plantarum species, and a Pichia kudriavzevii species and has particular functional characteristics. While the claim recites that each of the microbes comprises a gene or gene pathway directed to biosynthesis of SCFA or metabolites thereof, the Examiner notes that all cells of the recited species and genera would be expected to produce SCFAs or metabolites thereof, such as acetyl-CoA, and so this statement does not provide any further structural limitation of the claimed consortium. No additional structural characteristics of the consortium are recited in claim 16. 
Claim 17 recites that the 16S rRNA sequences of the microbes are at least 99% similarity to particular sequences but does not recite any structural limitations of any regions of the genome that would be expected to impact the production of SCFA. 
Claim 37 recites that the SCFA produced by the consortium comprises acetate or isomers thereof. However, the Examiner notes that all cells of the recited species and genera would be expected to produce acetate or metabolites thereof, such as acetyl-CoA. As such, claim 37 does not provide any additional structural limitation of the consortium of claim 16.
Claim 38 states that the microbes in the consortium contain one or more enzymes selected from a group that includes pyruvate dehydrogenase. Leuconostoc mesenteroides, Lactobacillus brevis, and Lactobacillus plantarum all contain genes for pyruvate dehydrogenase (see Wagner et al., Appl. Environ. Microbiol. 71(9): 4966-4971 (2005), entire document, including page 4970, Table 5). In addition, pyruvate dehydrogenase is required for aerobic respiration and so will be present in any microbe capable of aerobic respiration, including Pseudomonas spp. and Candida krusei. As such, claim 38 does not provide any additional structural limitation of the consortium of claim 16.
The remaining claims do not limit the synthetic microbial consortium of claim 16.

(3) Physical and/or chemical properties:
Functional properties of the consortium are recited, but there are no correlations between structure and function disclosed.

(4) Functional characteristics alone or coupled with a known or disclosed correlation between structure and function:
  The functional properties of the consortium of claim 16 (i.e., the synergistic production of SCFA) are recited, and one consortium, SBD111, containing particular strains of the recited species/genera that has the recited functional properties is described in the instant disclosure. No other consortia of cells of the recited species that is capable of the claimed synergistic production of SCFA is described. The structural characteristics of a strain required to produce the recited functional properties are not known in the prior art or disclosed in the instant application. While claim 17 recites structural limitations in the form of limitations of the 16S rRNA sequences, Applicant has not shown that the 16S rRNA is in any way responsible for or connected to the synergistic production of SCFA, and the prior art provides no expectation that this sequence would be involved in any functions other than forming part of the ribosome. The Examiner notes that a certain level of similarity in the 16S rRNA sequence between different strains provides no guarantee that the same level of similarity exists in other parts of the genomes of the strains, nor does it indicate that the strains have similar functional properties.

(5) Method of making the claimed invention:
Applicant has demonstrated the formation of SBD111 but has not provided a method of making any other microbial consortium that has the structural characteristics of claim 16 that also is capable of the synergistic SCFA production recited in claim 16.

The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F. 2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline [goals] appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the entire scope of the claimed invention at the time the application was filed.
Therefore, claims 16-19, 22, and 31-41 are rejected under 35 U.S.C. 112, first paragraph, as failing to meet the written description requirement.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        07/14/2022